UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period From To Commission File No.: 0-25223 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0326480 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Securities Registered Pursuant to Section 12(g) of The Act: Common Stock, $0.001 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in the definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of June 30, 2009, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $7,267,860 based on the closing sale price of $1.12 on such date as reported on the NasdaqCM. The number of shares outstanding of each of the issuer’s classes of equity as of March 31, 2010 is 9,947,069. EXPLANATORY NOTE In response to a letter from the SEC in connection with the review of AMIN’s Form 10-K for the year ended December 31, 2009, the Company has reexamined the treatment of the property dividend to be distributed to its shareholders in 2008. As a result of our reexamination and the analysis of professional literature related to this issue, we have restated the Consolidated Statements of Operations, the Consolidated Statements of Changes in Stockholder's Equity, and the Consolidated Statements of Cash Flows for the year ended December 31, 2008. The effects of the restatement are discussed in note 22 to the consolidated financial statements. Additionally, notes 14, 15, 16, and 18have been restated. Please note that this change did not affect the Consolidated Balance Sheets, including equity. TABLE OF CONTENTS Item Description Page PART I ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 1A. RISK FACTORS RELATED TO OUR BUSINESSES 12 ITEM 1B. UNRESOLVED STAFF COMMENTS 16 ITEM 2. DESCRIPTION OF PROPERTY 17 ITEM 3. LEGAL PROCEEDINGS 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 18 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED SHAREHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES 19 ITEM 6. SELECTED FINANCIAL DATA 21 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATION 21 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 8. CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 26 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 55 ITEM 9T. CONTROLS AND PROCEDURES 55 ITEM 9B. OTHER INFORMATION 55 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 56 ITEM 11. EXECUTIVE COMPENSATION 59 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS 62 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENCENCE 63 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 64 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 65 PART I ITEM 1. DESCRIPTION OF BUSINESS Some of the statements contained in this Form 10-K/A of American International Industries, Inc. (hereinafter the "Company" or the "Registrant") for its year ended December 31, 2009 discuss future expectations, contain projections of results of operations or financial condition or state other forward-looking information. These statements are subject to known and unknown risks, uncertainties, and other factors that could cause the actual results to differ materially from those contemplated by the statements. The forward-looking information is based on various factors and is derived using numerous assumptions. Important factors that may cause actual results to differ from projections include, for example: - the success or failure of management's efforts to implement their business strategies for each subsidiary; - the ability of the Company to raise sufficient capital to meet operating requirements of our subsidiaries; - the ability of the Company to hire and retain quality management for our subsidiaries; - the ability of the Company to compete with other established companies that operate in the same markets and segments; - the effect of changing economic conditions impacting operations of our subsidiaries; - the ability of the Company to successfully manage its subsidiaries and from time to time sell certain assets and subsidiaries to maximize value; and - the ability of the Company to meet the other risks as may be described in future filings with the SEC. American International Industries, Inc. - General American International Industries, Inc., organized under the laws of the State of Nevada in September 1994, is a diversified corporation with interests in industrial companies, oil and gas interests, oilfield supply and service companies, and interests in undeveloped real estate in the Galveston Bay, TX area. The Company’s business strategy is to acquire controlling equity interests in undervalued companies and take an active role in its new subsidiaries to improve their growth, by providing its subsidiaries with access to capital, leveraging synergies and providing its subsidiaries with the Company's management expertise. The Company is sometimes referred to as "we", "us", "our", and other such phrases as provided in Regulation F-D (Fair Disclosure). American International Industries, Inc. is a holding company and has three reporting segments and corporate overhead: ·Northeastern Plastics (NPI) - a wholly-owned subsidiary, is a supplier of automotive after-market products and consumer durable goods products to retailers and wholesalers in the automotive after-market and in the consumer durable electrical products markets; ·Shumate Energy Technologies, Inc. (SET) - a wholly-owned subsidiary, manufactures highly specialized equipment for energy industry customers, including expandable tubing technology products that are used in field service operations for oil and gas exploration under extreme environmental conditions. SET manufactures large-diameter products and close tolerance machined parts that range up to thirty-four feet in length using state of the art, large part CNC equipment. ·Delta Seaboard Well Services (Delta) - a 51% owned subsidiary, is an onshore rig-based well-servicing contracting company providing services to the oil and gas industry; ·Corporate overhead - the Company's investment holdings including financing current operations and expansion of its current holdings as well as evaluating the feasibility of entering into additional businesses. Corporate overhead also includes Brenham Oil & Gas, a division that owns an oil, gas and mineral royalty interest in Washington County, Texas, which is carried on the Company's balance sheet at $0. Through Brenham Oil & Gas, the Company is engaged in negotiations with financial institutions for the purpose of financing potential acquisitions of existing oil and gas properties and reserves. The Company is seeking to enter into arrangements with third-party owners and potential partners with proven oil and gas reserves, but who lack the financial resources and/or the technical expertise possessed by the Company, to assist them with the resources required to develop theirreserves. The historical financial statements of the Company include the acquisitions of acquired companies as of the effective dates of the acquisitions, and the results of those companies subsequent to closing, as these transactions were accounted for under the purchase method of accounting. Our long-term strategy is to expand the operations of each of our subsidiaries in their respective fields by providing managerial and financial support to our subsidiaries. As part of our business model, we explore mergers, acquisitions and dispositions of businesses and assets from time to time, based upon the reasonable discretion of management and the value added of each potential transaction. Back to table of contents 3 We encounter substantial competition in each of our subsidiaries product and service areas. Such competition is expected to continue. Depending on the particular market involved, our subsidiaries compete on a variety of factors, such as price, quality, delivery, customer service, performance, product innovation and product recognition. Other competitive factors for certain products include breadth of product line, research and development efforts and technical and managerial capability. Corporate overhead includes our investment activities for financing current operations and expansion of our current holdings, as well as evaluating the feasibility of acquiring additional businesses. On December 31, 2008, the board of directors of the Company approved the deconsolidation of Hammonds Industries, Inc. (“Hammonds”) from the Company. To effect the deconsolidation of Hammonds, the Company was required to reduce its ownership percentage, board membership, and guarantee of Hammonds’ debt. After the distribution of the special dividend of approximately 17.4 million shares of Hammonds’ common stock to the Company’s shareholders of record on December 31, 2008, the Company’s ownershipis proximately 13% of Hammonds' issued and outstanding common stock. Effective December 31, 2008, Carl Hammonds was appointed Chairman and CEO and John Stump, III was appointed CFO. Hammonds accepted the resignations of Daniel Dror, as Chairman of the Board and CEO, Sherry L. McKinzey, as Director, CFO and Vice President, and Charles R. Zeller, as Director, and appointed Richard C. Richardson as a new board member unrelated to the Company. As a result, the majority of Hammonds’ board of directors is no longer controlled by the Company. Additionally, a reduction of the Company’s guarantee of Hammonds’ debt was obtained from Texas Community Bank. The Company's executive offices are located at 601 Cien Street, Suite 235, Kemah, Texas77565 and its telephone number is (281) 334-9479. As of December 31, 2009, the Company had 6 employees at the executive offices. Delta Seaboard Well Service, Inc. Effective September 30, 2003, the Company acquired a 51% interest in Delta Seaboard Well Service, Inc. and a related entity, Seaboard Well Service (collectively "Delta"), both Texas corporations, for cash consideration of $1,000,000 pursuant to a stock purchase agreement. We also issued 400,000 shares of series A 5% cumulative redeemable convertible preferred stock ("Series A Preferred Stock") to a creditor of Delta in consideration for the release of the creditor’s interest in certain of Delta's coastal rigs and in satisfaction of certain Delta indebtedness. The Series A Preferred Stock issued to the former creditor is convertible into shares of the Company's restricted common stock at $10.00 per share. In 2004 the holder of the Series A Preferred Stock converted 10,000 shares of Series A Preferred Stock into 10,000 shares of common stock and in 2005 the holder of the Series A Preferred Stock agreed to convert the remaining 390,000 Series A Preferred Stock into 390,000 shares of common stock issuable at a rate of 10,000 shares per month. On February 3, 2010, Hammondsand Delta completed an agreement, pursuant to which Delta will be merged intoHammonds in consideration for the issuance of 63,110,925 post-reverse restricted shares of Common Stock to the noncontrolling shareholders of Delta and to American. As a result, the controlling shareholders of Delta will become controlling shareholders of Hammonds, which will result in Delta’s former shareholders owning 93.6% of Hammonds' Common Stock. Following the reverse merger, American will own 32,859,935 shares of Common Stock, representing 48.2% of the Hammonds' total outstanding shares and the owners of the noncontrolling interest in Delta will own 30,924,353 shares of Common Stock, representing 45.4% of the Hammonds' total outstanding shares. All other stockholders of the Hammonds will own 4,357,962 shares of Common Stock, representing 6.4% of the Hammonds' total 68,142,250 outstanding shares.Hammonds' name will be changed from Hammonds Industries, Inc. to Delta Seaboard International, Inc. ("DSI").In accordance with FIN46(R), American will consolidateDSIalthough its ownership is less than 51%, because American has a controlling financial interest in DSI. Delta is managed by Robert W. Derrick, Jr. and Ron Burleigh, who are Delta's executive officers and owners of the 49% noncontrolling interest of Delta. Mr. Derrick was elected as a director of the Company in February 2004. Delta was founded in 1958 in Houston, Texas. Delta's Business Delta's well site services provide a broad range of products and services that are used by oil companies and independent oil and natural gas companies operating in South and East Texas, and the Gulf Coast market. Delta's services include workover services, plugging and abandonment, and well completion and recompletion services. During 2004, Delta consolidated its Louisiana operations into its Houston operation and facilities and sold three rigs in Louisiana to third parties. Delta continues to own one land-based rig in Louisiana and five land-based rigs in the GulfCoast region of Texas. Back to table of contents 4 Well Service Market Demand for Delta's workover and related services are correlated to the level of expenditures by oil and gas producers, which is a function of oil and gas prices. In general, we expect demand for Delta's services to increase significantly due to expanding activities of oil and gas producers in the United States as a result of the significant increase in energy prices in the U.S. and worldwide. Delta is dependent to a significant degree on the level of development and workover activities in the U.S. Gulf Coast area. Delta faces competition from many larger companies in the U.S. Gulf of Mexico market. Products and Services Workover Services. Delta provides workover products and services primarily to customers in the U.S. Gulf Coast market. Workover products and services are used to restore or increase production on a producing well. Workover services are typically used during the well development, production and abandonment stages. Delta's hydraulic workover units are typically contracted on a short-term dayrate basis. As a result, utilization of our workover units varies from period to period and the time to complete a particular service contract depends on several factors, including the number of wells and the type of workover or pressure control situations involved. Usage of our workover units is also affected by the availability of trained personnel. With our current level of trained personnel, we estimate that we have the capability to crew and operate multiple jobs simultaneously. During 2008, Delta had the opportunity to purchase and import new Chinese Seamless Pipe (OCTG) and make it available to our customers who were drilling and completing new wells in the United States. Delta's Competition Delta believes that it has certain competitive advantages related to cost efficiencies, material coordination, reduced engineering time resulting from its highly experienced staff of toolpushers, field supervisors and operations managers, and its fully integrated operations with cementing and electric wireline operations that include cutting casing and tubing as part of Delta's services. Delta also believes that with the financial resources of the Company and its access to the public capital markets, Delta will be able to pursue strategic acquisitions and enter into ventures that should result in long-term growth and market expansion. Delta's services are sold in highly competitive markets. The competition in the oil and gas industry could result in reduced profitability or inability to increase market share. In its markets, principally in South and East Texas, and the GulfCoast, Delta competes principally with the following entities: Tetra Applied Technologies and Five J.A.B., as well as a number of smaller companies. The land drilling service business is highly fragmented and consists of a small number of large companies and many smaller companies. Many of Delta's competitors have greater financial resources than Delta. Delta relies upon the Company's ability to provide working capital and secure debt and/or equity financing in order for Delta to continue to expand its oil and gas well services business and pursue its growth plan in land-based exploration and drilling operations. Government Regulation The business of Delta is significantly affected by federal, state and local laws and regulations relating to the oil and natural gas industry. Changes in these laws and regulations, including more restrictive administrative regulations and enforcement of these laws and regulations, could significantly affect Delta's business and results of operations. Delta cannot predict future changes in existing laws and regulations or how these changes in laws and regulations may be interpreted or the effect changes in these laws and regulations may have on Delta or its future operations or earnings. Delta cannot predict whether additional laws and regulations will be adopted. Delta depends on the demand for its products and services from oil and natural gas companies. This demand is affected by economic cycles, changing taxes and price and other laws and regulations relating to the oil and gas industry, including those specifically directed to oilfield and offshore operations. The adoption of new laws and regulations curtailing exploration and development drilling for oil and natural gas in our areas of operation could also adversely affect Delta's operations by limiting demand for its products and services. Delta cannot determine the extent to which its future operations and earnings may be affected by new legislation, new regulations or changes in existing regulations or enforcement. Although Delta believes that it is in compliance with existing laws and regulations, there can be no assurance that substantial costs for compliance will not be incurred in the future. Moreover, it is possible that other developments, such as the adoption of more restrictive environmental laws, regulations and enforcement policies, could result in additional costs or liabilities that Delta cannot currently quantify. Employees As of December 31, 2009, Delta had39 employees, including its two executive officers. No employees are covered by a collective bargaining agreement and Delta considers relations with its employees satisfactory. Back to table of contents 5 Facilities Delta's facilities consist of 2,500 square feet of office space and 10,000 square feet of warehouse located in Houston, TX. These facilities were formerly leased by Delta and were acquired by Delta in 2005 from a third party for $850,000. In 2006, these facilities were acquired by American International Industries, Inc. (51%) and Delta's executive officers and owners of the noncontrolling interest of Delta (49%). During 2004, Delta consolidated its Louisiana operations and offices into its Houston facilities to create operating efficiencies. Delta has retained a 5,000 square foot office and warehouse facility in Louisiana which is leased from a third party at an annual rental of $18,000. Shumate Energy Technologies, Inc. Effective October 8, 2008, Shumate Energy Technologies, Inc. (SET), our wholly-owned subsidiary, purchased the assets of Shumate Machine Works Corporations from Shumate Industries, Inc. for a purchase price of $5,000,000 (see Note 3).SET is managed by Larry C. Shumate, President, and is located at 12, Conroe, Texas 77301. SET’s Business SET, our contract machining and manufacturing subsidiary, focuses in the energy field services market. SET manufactures products, parts, components, and assemblies for its customers designed to their specifications. SET provides state of the art 3-D modeling software, computer numeric-controlled, or CNC, machinery and manufacturing expertise to our customers’ research and development, engineering, and manufacturing departments for desired results with their products.SET’s customers include, without limitation, Baker Hughes, Canrig Drilling Technology, a Nabors Industries company, FMC Technologies, Halliburton Energy Services, National Oil Well Varco, Oceaneering Intervention Engineering, Shell Development, Smith International, and Weatherford International. Energy Field Services Markets The energy field services market is comprised of several market segments including oil & gas field services, pipeline and transportation, process controls, fluid management and controls, sub-sea, refining, and maintenance services for these areas.SET currently manufactures products, spare parts, and assemblies for the oil & gas field services market segment. SET currently manufactures products, spare parts, and assemblies for the oil & gas field services market segment. The U.S. Government’s Energy Information Agency (EIA) stated in its February 10, 2010 Short Term Energy Outlook that the world oil market should gradually tighten in 2010 and 2011, as the global economic recovery continues and world oil demand begins to grow again. Current 2010 futures market prices for natural gas appear to provide the necessary economic incentive to expand drilling programs.As a result, EIA expects monthly natural gas production to begin to slowly increase later this year and continue on an upward trend through the end of 2011. Products and Services The diverse line of products SET manufactures includes the following: - Expandable tubular products including liner hangers, launchers and sand screens for energy field service applications; - Top drive assemblies, sub-assemblies and spare service parts; - Measurement while drilling (MWD) products; - Directional drilling products; - Completion tools; - Exploration products for research and development; - Natural gas measurement equipment, including fittings and valves; - Power frames for centrifugal pumps and mud motors; and - Sub-sea control equipment. SET has a broad portfolio of industry-recognized quality and proprietary trade capabilities, including API licensure for specifications 7.1 and 5CT relating to threading capabilities, APISpec Q1, API ISO/TS 29001, and ISO 9001 certification. SET’s investment in capital equipment and software provides capabilities to perform close tolerance, highly specialized work for oil field equipment and tools, process controls, formation evaluation tools, and exploration and production products. SET’s capabilities include producing large-diameter products and close tolerance machined parts that range up to thirty-four feet in length using a myriad of materials of construction including high grade carbon steel, high grade stainless steel, nickel, and chrome based alloys. SET uses state of the art, large part CNC equipment in the production of these parts and has developed in-house trade secrets and processes with respect to the manufacture of certain products. SET produces complex assemblies, including expandable tubing technology products that are used in field service operations under extreme environmental conditions for oil and gas exploration. Back to table of contents 6 Sales and Marketing SET has developed and maintained long-term relationships with its customers.Management uses a variety of methods to identify target customers, including the utilization of databases, direct mail, and participation in manufacturers’ trade shows.The energy field service target market usually consists of larger, well capitalized companies as well as smaller firms.These efforts supplement SET’s traditional sales and marketing efforts of customer referrals and territory canvassing. Nearly all of SET’s sales are on a negotiated price basis. In some cases, sales are the result of a competitive bid process where a customer sends to SET and other competitors a list of products required, and SET submits a bid on each job.Frequently, the ability to meet customer delivery schedules as well as plant capacities and capabilities are a significant aspect of winning any bid or purchase order. SET has a customer base of more than 25 customers, up 25% over 2008.Two of these customers represented approximately 78% percent of its revenues for fiscal year 2008.SET continually focuses on developing more volume from secondary and tertiary customers and with new customers to reduce customer concentration risk.Management believes that long-term relationships with many of its customers will contribute to SET’s success. SET’s customers include, without limitation, Baker Hughes, Canrig Drilling Technology, a Nabors Industries company, Enventure Global Technologies, FMC Technologies, Halliburton Energy Services, National Oil Well Varco, Oceaneering Intervention Engineering, Shell Development, Smith International, and Weatherford International. SET’s Competition The machining and manufacturing business is engaged in fragmented and highly competitive industry segments.Management estimates that there are more than 100 machine shops in the metro-Houston area alone.SET estimates that its share of the market, based on 2007 revenues, is less than one percent (1%).Competition is based primarily on quality, service, price, performance timeliness and geographic proximity.SET competes with a large number of other machining and manufacturing operators on a national, regional and local basis, most of which have greater financial resources than SET does, and several of which are public companies.SET also competes with overseas competitors whose labor costs may be significantly lower than our costs. SET believes that it is able to compete by defining and understanding customer needs and by using its equipment and machinery base to manufacture products with difficult specifications and tolerances. Business Strategy Strategies to achieve growth include the following: Generating more revenues and increasing profit margins by expanding contract machining and manufacturing business and through investing in additional state-of-the art CNC equipment which offers the ability to make increasingly complex tools as required by customers.As a result of higher commodity prices, activity levels and pricing for SET’s customers, SET will continue to expand its operations and invest in additional computer-numeric controlled machinery that allows it to manufacture higher precision critical components for its customers growing demand of energy equipment. In 2009 SET quickly capitalized on newly qualified API licensing by launching into the threaded products arena. This has proven to be another avenue for both new and established customers to take advantage of additional service offerings. Acquiring other technology-oriented products to leverage asset base, manufacturing infrastructure, market presence and experienced personnel.SET has extensive experience in manufacturing and machining products, and has a reputation for providing quality products and services in the energy field services market.SET has an existing base of customers and existing distribution channels in this market.SET intends to combine its experience, reputation, customer base, and distribution channels with its expertise and knowledge of the industry to market and distribute other technology-oriented product lines for this customer base and through these distribution channels. Back to table of contents 7 Raw Materials The principal raw materials that SET uses are carbon steel, aluminum, stainless steel, nickel, brass, titanium and various special alloys and other metals.The metals industry as a whole is cyclical, and at times pricing and availability of raw materials in the metals industry can be volatile due to numerous factors beyond SET’s control, including general, domestic and international economic conditions, labor costs, production levels, competition, import duties and tariffs and currency exchange rates.This volatility can significantly affect the availability and cost of raw materials, and may, therefore, adversely affect SET’s net sales, operating margin, and profitability.On average, pricing for raw materials has fluctuated about thirty percent annually on a historical basis. During periods of rising raw materials pricing, SET has been able to pass through the increase in cost to its customers approximately ninety percent of the time.The remaining ten percent reflects down-time between reviewing costs on standardized repetitive work that is not quoted on a monthly basis.Accordingly, the increase in the cost of raw materials has had an immaterial effect on SET’s operations; however, it is possible that SET may not be able to pass any portion of such increases on to its customers in the future. Intellectual Property SET relies on trade secret protection for our confidential and proprietary information.SET seeks to enter into confidentiality agreements with its employees, partners, and suppliers.It is possible, however, that others will independently obtain similar information or otherwise gain access to SET’s trade secrets. Government Regulation and Environmental Matters SET’s operations are subject to a number of federal, state and local regulations relating to the protection of the environment and to workplace health and safety.In particular, its operations are subject to extensive federal, state and local laws and regulations governing waste disposal, air and water emissions, the handling of hazardous substances, painting product on premises, environmental protection, remediation and workplace exposure.Hazardous materials used in SET’s operations include lubricants and cleaning solvents. SET believes that it is in substantial compliance with all such laws and does not currently anticipate that it will be required to expend any substantial amounts in the foreseeable future in order to meet current environmental or workplace health and safety requirements. Although no environmental claims have been made against SET and SET has not been named as a potentially responsible party by the Environmental Protection Agency or any other entity, it is possible that SET could be identified by the EPA, a state agency or one or more third parties as a potentially responsible party under CERCLA or under analogous state laws. If so, SET could incur substantial litigation costs to prove that SET was not responsible for the environmental damage. Safety SET is committed to emphasizing and focusing on safety in the workplace.SET has a variety of safety programs in place, which include periodic safety meetings and training sessions to teach proper safety work procedures.SET has established “best practices” processes throughout most of its operations to ensure that employees comply with safety standards that SET establishes and to ensure full compliance with federal, state and local laws and regulations.In addition, SET intends to continue to emphasize the need for an accident-free workplace. Employees SET employs 34 people in Conroe, Texas.No employees are represented by a labor union, and SET has not entered into a collective bargaining agreement with any union.SET has not experienced any work stoppages and considers the relations with its employees to be good. Facilities SET leases 30,000 square feet ofmanufacturing and office space located in Conroe, TX. Back to table of contents 8 Northeastern Plastics, Inc. Northeastern Plastics, Inc. (NPI), a Texas corporation, is a wholly-owned subsidiary of the Company. NPI is a supplier of products to retailers and wholesalers in the automotive after-market and in the consumer durable electrical products markets. In June 1998, the Company acquired all the capital stock of Acqueren, Inc., a Delaware corporation, that owned 100% of Northeastern Plastics, Inc.The total purchase consideration for Acqueren was approximately $2,140,000.Northeastern Plastics was originally founded in 1986 as a New York Corporation. NPI is located at 14221 Eastex Freeway, Houston, TX 77032. Products and Services NPI's diversified products are sold in the automotive and consumer retail and after market channels. NPI currently markets its diversified product assortment under the Good Choice® and MOTOR TREND® brand names. The NPI MOTOR TREND® branded products include a variety of booster cables, portable and rechargeable hand lamps, lighting products, cord sets, and miscellaneous battery and other consumer automotive accessories. The NPI MOTOR TREND® program is supported through a national advertising campaign in MOTOR TREND®, Truck Trend and Automobile magazines. The NPI Good Choice® branded product assortment not only matches in depth but exceeds the NPI MOTOR TREND® branded product assortment. In addition, the vast majority of the Good Choice® product line has been tested at the Good Housekeeping Institute and prominently carries the Good Housekeeping "Seal" on many of its products. The NPI Good Choice® product assortment includes a variety of portable lighting products, cord sets, residential household light bulbs, night lights, multiple outlet devices and other consumer products. The NPI Good Choice® program is supported through a national advertising campaign in the newsstandissues of Good Housekeeping magazine and plans are being negotiated for additional brand advertising. The 2009 expected pass through readership rate for the upcoming Good Choice® 2010 ads are expected to exceed 21,000,000 potential viewings. NPI products are available at stores such as Family Dollar, Dollar Tree,H.E.B., Dollar General, Freds, Big Lots,Bi-Mart, and Publix,among others. Virtually all of NPI's products are manufactured overseas. NPI's products are manufactured to meet or exceed NPI, UL, ETL,and CSA specifications and designs. NPI has no long-term agreements with any manufacturers for its products, but relies on its management's business contacts with manufacturers in renewing its short-term agreements. There is no assurance that NPI will be able to continue to renew its present agreements with manufacturers on terms economically favorable to NPI, if at all. Any inability or delay in NPI's renewal of its agreements at economically favorable terms could have a material adverse effect on NPI unless alternative supplies are available. NPI's management believes that ifthey areunable to utilize any of their presentsuppliers, it would be able to secure alternative manufacturers / suppliers at comparable terms. Sales and Marketing NPI has working vendor agreements with its major customers. NPI sells its productsthrough the use of its in-house personnel and independent sales agents covered under sales and marketing agreements. NPI contracts with agents, who are responsible for contacting potential customers in a pre-determined sales area. NPI provides these agents with manuals, brochures, and other promotional materials, which are used in the selling process. After sales are completed through the use of an agent, NPI directly bills the customer, and all payments are made directly to NPI. Agents are compensated on a commission basis only, calculated on the net sales price of products invoiced to customers. No commissions are paid until NPI receives payment from customers. NPI also sells a substantial percentage of its products under a direct import program that offers NPI customers the additional services of arranging for overseas manufacturing and delivery to overseas freight forwarders and, for additional cost, on-site factory product inspections prior to the container loading, ocean and domestic freight services, customs and brokerage services, as well as container unloading at the customer's facility. NPI can also arrange for the complete turn-key deliveries of its products to its customer’s place of business. Currently, NPI estimates approximately slightly more than 30% of its sales are made through the use of its direct import program and the remainder from warehouse sales. NPI markets its products through such major chains as Family Dollar, Dollar Tree, Big Lots, Ocean State Jobbers, H.E.B., Freds, Publix, Bi-Mart, and Dollar General, among others. During our fiscal year ended December 31, 2009,NPI's large accounts accounted for76% of NPI'srevenues. The loss of any of these major customers couldhave a material adverse effect on NPI operating results. NPI's strategic plan for 2010 includes targeting three or more additional large accounts andreducing its dependence upon major customersby adding more mid-size accounts. Back to table of contents 9 Competition In the safety product category of the automotive after-market, which accounts for a significant portion NPI's products and sales, NPI competes against a large number of suppliers many of which have far greater financial resources than NPI and therefore NPI's ability to increase market share may be limited. NPI's management believes its primary competitors in the safety products market include Coleman Cable Company and East Penn among other large manufacturers and importers. In the consumer durables electrical products market, NPI competes against a large number of suppliers, many of which have far greater financial resources than NPI. NPI's management believes its primary competitors in the consumer durables market include Coleman Cable, General Electric (via a licensee),and American Tac and various other producers. Price is the primarily significant factor in the safety products market and the consumer durables electrical products markets. Many of NPI's products are made to industry specifications, and are therefore essentially functionally substitutable with those of competitors. However, NPI believes that opportunities exist to differentiate all of its products on the basis of brand name, quality, reliability and customer service. Intellectual Property NPI has been issued the following trademarks: The Good Choice®, Jumpower™, expiring February 2009, and The Bitty Booster Cable™, which was renewed in August 2008. Employees As ofDecember 31, 2009, NPI employed10 persons, including its executive officer, as well as customer service and warehouse employees. No employees are covered by a collective bargaining agreement. NPI's management considers relations with its employees to be satisfactory. Facilities NPI operates from a Company-owned 38,500 square feet of warehouse and office facility located in Houston, TX. Corporate Transactions On September 12, 2007, American acquired 170,345 shares, or approximately 7%, of OI Corporation's (NasdaqGM: OICO) common stock for a $1,000,000 cash payment and the issuance of 240,000 restricted shares of American's common stock, valued at $5.05 per common share based upon the closing market price on that date, for a total purchase price of $2,212,000. The OICO shares were purchased from OI Corporation's former President and CEO, William W. Botts. The closing market price on the date of this transaction for OICO was $13.23 per common share. During 2008, American purchased an additional 7,000 shares at an average purchase price of $11.67 per share. In October 2008,OICO purchased 176,945 shares ofAmerican's OICO holdings for $1,882,923, or $10.64 per share. The realized loss from the sale of the shares in 2008 was$406,456. On November 27, 2007, American acquired 1,000,000 restricted shares, or approximately 9% of Rubicon Financial Incorporated’s (OTCBB: RBCF.OB) common stock for a $1,000,000 cash payment and the issuance of 200,000 restricted shares of American's common stock, valued at $4.90 per common share based upon the closing market price on that date, for a total purchase price of $1,980,000. The closing market price on the date of this transaction for RBCF was $2.87 per common share. During2008,American purchased an additional 38,900 shares at an average purchase price of $0.17 per share. Rubicon Financial Incorporated is a development stage company, operating as a full service insurance agency offering personal and commercial lines, health, and life insurance products to individuals and companies in California(see Note 2 to the financial statements). For the years ended December 31, 2009 and 2008, American had unrealized trading gains of $498,396 and losses of $4,054,334, respectively, related to securities held on those dates. The unrealized losses for the year ended December 31, 2008, were due primarily to the decline in value of American's 1,000,000 shares of Rubicon Financial Incorporated's (OTCBB: RBCF.OB) common stock of $3,394,991. At December 31, 2009 and 2008, our investment inshares of RBCF common stock, classified as trading securities on the balance sheet, was valued at $311,670, or $0.30 per share, and $322,170, or $0.30 per share, respectively, based upon the closing market prices on those dates, respectively. American recorded realized gains of $19,654 and realized losses of $539,958 for theyears ended December 31, 2009 and2008, respectively (see Note 2 to the financial statements). Back to table of contents 10 On October 19, 2007,Nestle Products Corporation (incorporated on October 18, 2007 in the State of Nevada), awholly-owned subsidiary of the Company,acquired 9.9% of Las Vegas Premium Gold Products, Inc., a private Nevada corporation, in exchange for 50,000 restricted shares of the Company's common stock valued at $250,000, or $5.00 per common share based upon the closing market price on that date. On October 3, 2008, NPC entered into an agreement withLVPG, whereby the parties have agreed to rescind the October 2007 stock purchase agreement. LVPG returned 60,000 shares (50,000 original shares plus 10,000 stock dividend shares) of AMIN common stock and NPC returned 470,237 shares of LVPG common stock. In October 2008, the Investment in Las Vegas Premium Gold Products of $250,000was reversed and the return of AMIN's 60,000 shareswere recorded as treasury stock. During the fourth quarter of 2009, American foreclosed on real property which was security for a note receivableowed to American, which was in default.American is carrying this property on the balance sheetfor $4,611,233, which represents the portion of the principal and accrued interest allocated to the property received at the time of default, see Note 6, and the assumption of a note payable secured by the property (see Notes 6 and 9 to the financial statements). During the third quarter of 2009, and in connection with the guarantor’s fee described below, American pledged $250,000 in certificates of depositfor a $3,850,000 loan to Southwest Gulf Coast Properties, Inc. at Texas Community Bank.Additionally, this loan is secured by American's 287 acres on Dickinson Bayou and the Dawn Condominiums with an appraised value of over $3,900,000. During the fourth quarter of 2008, American received a 1.705 acre tract of land in Galveston County appraised at $540,000 as a guarantor's fee. In connection with this fee, American pledged $1,750,000 in certificates of deposit for a $4,000,000 loan to Dawn Condominiums L.P. at Texas Community Bank. During the third quarter of 2009, the principal balance of the loan was repaid and the bank released the pledged certificates of deposit to American. During 2007,American purchased for investmenta 174 acre tract of land in Waller County, Texas for $1,684,066. This property is listed for sale with a real estate broker. American also owns 287 undeveloped acres of waterfront property on Dickinson Bayou and Galveston Bay in Galveston County, Texas. American is carrying this property on the balance sheet at its historical book value of $225,000.American has engaged an independent broker on an exclusive basis to sell the property. These propertiesare not going to be developed by norare theybeing held as inventory by American. Back to table of contents 11 ITEM 1A.RISK FACTORS RELATED TO OUR BUSINESSES General Wemay experience adverse impacts on our results of operations as a result of adopting new accounting standards or interpretations Our implementation of and compliance with changes in accounting rules, including new accounting rules and interpretations, could adversely affect our operating results or cause unanticipated fluctuations in our operating results in future periods. For example, we are required by the Sarbanes-Oxley Act of 2002 to file annual reports and quarterly reports disclosing the effectiveness of our internal controls and procedures. Although we believe our internal controls are operating effectively, and we have committed internal resources to ensure compliance, we cannot guarantee that we will not have any material weaknesses as reported by our auditors, or that such deficiencies will not be discovered through our internal reviews,and such determination could materially adversely affect our business or significantly increase our costs in order to establish effective controls and procedures. Actual results could differ from the estimates and assumptions that we use to prepare our financial statements To prepare financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions, as of the date of the financial statements, which affects the reported values of assets, liabilities, revenues and expenses and disclosures of contingent assets and liabilities. Areas requiring significant estimates by our management include: - contract costs and profits and revenue recognition; - provisions for uncollectible receivables and recoveries of costs from subcontractors, vendors and others; - provisions for income taxes and related valuation allowances; - recoverability of other intangibles and related estimated lives; - accruals for estimated liabilities; - timing of the introduction of new products and services and market acceptance of the same Risks related toour Deltasubsidiary Delta’s operations are materially dependent on levels of oil and gas workover and abandonment activities in the United States Delta's services include workover services, plugging and abandonment, and well completion and recompletion services. Activity levels for Delta’s oil and gas related services business is affected both by short-term and long-term trends in oil and gas prices and supply and demand balance, among other factors. Oil and gas prices and, therefore, the levels of workover and abandonment activities, tend to fluctuate. Demand for Delta's services can vary significantly due to levels of activities of oil and gas producers in the United States which are directly effected by the significant increase in energy prices in the U.S. and worldwide. Delta is dependent to a significant degree on the level of development and workover activities in the U.S. Gulf Coast area. Any prolonged slowdown of the U.S. economy may contribute to an eventual downward trend in the demand for Delta’s services Other factors affecting Delta’s oil and gas services business include any decline in production of oil and gas wells in the Texas and GulfCoast area in which it operates. Delta’s revenues and profitability are particularly dependent upon oil and gas industry activity and spending levels in the Texas and GulfCoast region. Delta’s operations may also be affected by interest rates and cost of capital, tax policies and overall economic activity. Adverse changes in any of these other factors may depress the levels of well workover and abandonment and result in a corresponding decline in the demand for Delta’s products and services and, therefore, have a material adverse effect on Delta’s revenues and profitability. Profitability of Delta’s operations is dependent on numerous factors beyond Delta’s control Delta’s operating results in general, and gross margin in particular, are functions of market conditions and the product and service mix sold in any period. Other factors impact the cost of sales, such as the price of steel, because approximately 60% of Delta’s oil and gas related revenues is from the sale of new drilling pipe and used pipe extracted during Delta’s well plugging business. Competition for pipe which is impacted by the US and worldwide cost of and demand for steel, availability of skilled labor and contract services, shortages in raw materials due to untimely supplies or ability to obtain items at reasonable prices may also continue to affect the cost of sales and the fluctuation of gross margin in future periods. Back to table of contents 12 Delta encounters and expect to continue to encounter intense competition in the sale of Delta’s products and services Delta competes with numerous companies and its services are sold in highly competitive markets. The competition in the oil and gas industry could result in reduced profitability or inability to increase market share. In its markets, principally in South and East Texas, and the GulfCoast, Delta competes principally with the following entities: Tetra Applied Technologies, Key Energy Services, Basic Energy, which are far larger than Delta, as well as a number of smaller companies. The land drilling service business is highly fragmented and consists of a small number of large companies and many smaller companies. Many of Delta's competitors have greater financial resources than Delta. Many of Delta’s competitors have substantially greater financial and other related resources than us. Dependence upon major customers for Delta’s workover products and services Delta provides workover products and services primarily to customers in the U.S. Gulf Coast market. Workover products and services are used to restore or increase production on a producing well. Workover services are typically used during the well development, production and abandonment stages. Delta's hydraulic workover units are typically contracted on a short-term dayrate basis. As a result, utilization of Delta’s workover units varies from period to period and the time to complete a particular service contract depends on several factors, including the number of wells and the type of workover or pressure control situations involved. In 2007, Delta’s largest customers for workover services were El Paso Production Company, The Houston Exploration Company, The Railroad Commission of Texas, Legend Natural Gas and Dominion Exploration and Production, Inc. Delta’s revenues and cash flows from pipe sales are subject to commodity price risk Approximately 60% of Delta’s oil and gas related revenues is from the sale of pipe; therefore, Delta has increased market risk exposure in the pricing applicable to the costs of steel. Realized pricing is primarily driven by the prevailing worldwide price and demand for steel. The cost of steel has been increasing significantly due to increased world demand generally and from China and India specifically. Delta’s business involves certain operating risks, and its insurance may not be adequate to cover all losses or liabilities Delta might incur in its operations Delta’s operations are subject to many hazards and risks, including the following: -fires and explosions; -accidents resulting in serious bodily injury and the loss of life or property; -pollution and other damage to the environment; and -liabilities from accidents or damage by our fleet of trucks, rigs and other equipment. If these hazards occur, they could result in suspension of operations, damage to or destruction of our equipment and the property of others, or injury or death to our or a third party's personnel. Risks related to government regulation Delta’s business is significantly affected by federal, state and local laws and regulations relating to the oil and natural gas industry. Changes in these laws and regulations, including more restrictive administrative regulations and stricter enforcement of these laws and regulations, could significantly affect Delta's business and results of operations. Delta cannot predict future changes in existing laws and regulations or how these laws and regulations may be interpreted or the effect changes in these laws and regulations may have on Delta or its future operations and profitability. Delta cannot predict whether additional laws and regulations will be adopted. The adoption of new laws and regulations curtailing exploration and development drilling for oil and natural gas in Delta’s areas of operation could also materially adversely affect Delta's operations by limiting demand for its products and services. Delta’s workover products and services are subject to and affected by various types of government regulation, including numerous federal and state environmental protection laws and regulations. These laws and regulations are becoming increasingly complex and stringent. Governmental authorities have the power to enforce compliance with these regulations, and violators are subject to civil and criminal penalties, including civil fines, injunctions, or both. Third parties may also have the right to pursue legal actions to enforce compliance. It is possible that increasingly strict environmental laws, regulations and enforcement policies could result in substantial costs and liabilities to Delta and could subject its operations to increased scrutiny. Back to table of contents 13 Risks related to our SET subsidiary The majority of our revenues are generated from a small number of customers, and our results of operations and cash flows will be adversely affected if any of our major customers either fail to pay on a timely basis or cease to purchase our products. Two of our customers accounted for approximately 78% of our sales.At December 31, 2009, four customers accounted for approximately 58% of our trade accounts receivable balance.These customers do not have any ongoing commitment to purchase our products and services.We generally do not require collateral from our customers, although we do perform ongoing credit evaluations of our customers and maintain allowances for potential credit losses which, when realized, have been within the range of our expectations.If one or more of our major customers stops purchasing our products or defaults in its obligation to pay us, our results of operations as well as our cash flows will be adversely affected. We face significant competition in our markets.Our inability to compete successfully could have a material adverse effect on our business and results of operations. The energy field services industry is highly competitive.Competition in the sale of our products is primarily based on process capability, quality, cost, delivery and responsiveness.Many of our competitors are entities that are larger and have greater financial and personnel resources than we do.We may not be able to compete successfully.If we do not compete successfully, our business and results of operations will be materially adversely affected. We purchase metals in the open market, and our profitability may vary if prices of metals fluctuate. The principal raw materials that we use are carbon steel, aluminum, stainless steel, nickel, brass, titanium and various special alloys and other metals.The metals industry as a whole is cyclical, and at times pricing and availability of raw materials in the metals industry can be volatile due to numerous factors beyond our control, including general, domestic and international economic conditions, labor costs, production levels, competition, import duties and tariffs and currency exchange rates.This volatility can significantly affect the availability and cost of raw materials, and may, therefore, adversely affect our net sales, operating margin and net income.During periods of rising raw materials pricing, there can be no assurance that we will be able to pass any portion of such increases on to our customers.When raw material prices decline, customer demands for lower prices could result in lower sale prices and, as we use existing inventory, result in lower margins.Changing metal prices could adversely affect our ability to attain profitably. The oil & gas industry is subject to fluctuations in demand, which results in fluctuations in our results of operations. Most of our products are sold to oil and gas field services companies that experience significant fluctuations in demand based on economic conditions, energy prices, domestic and international drilling rig counts, consumer demand, and other factors beyond our control.In 2008 and 2007, we experienced increased activity levels driven by increases in energy commodity prices and increased demand for oil field drilling products.However, SET has seen decreased order volume as the world demand for crude products has decreased during the 2008 – 2009 recession. Reduced demand for oil field drilling products typically results in lower activity levels for our company. These changes can happen very quickly and without forecast or notice, and may have a material adverse effect on our results of operations. Our operations are subject to a number of federal, state and local regulations relating to the protection of the environment and to workplace health and safety.If we were found to be responsible for significant damages related to such regulation, it could have a material adverse effect on our business and results of operation. Our operations are subject to extensive federal, state and local laws and regulations governing waste disposal, air and water emissions, the handling of hazardous substances, environmental protection, remediation, workplace exposure, and other matters.Hazardous materials that we use in our operations primarily include lubricants and cleaning solvents.Our leased facility is located in an industrial area close to properties with histories of heavy industrial use.Although no environmental claims have been made against us and we have not been named as a potentially responsible party by the EPA or any other party, it is possible that we could be identified by the EPA, a state agency or one or more third parties as a potentially responsible party under CERCLA or under analogous state laws.If so, we could incur substantial litigation costs to prove we are not responsible for the environmental damage, or, if we were found to be a responsible party, we could be liable for significant damages.This could have a material adverse effect on our business and results of operations. Back to table of contents 14 Risks related to our NPI subsidiary Dependence upon third-party manufacturers for its products Virtually all of NPI's products, which include products sold in the automotive and consumer retail and after market channels, are manufactured overseas. NPI has no long-term agreements with any manufacturers for its products, but relies on management's business contacts with manufacturers in renewing its short-term agreements. There is no assurance that NPI will be able to renew its present agreements with manufacturers on terms economically favorable to NPI, if at all. Any inability or delay in NPI's renewal of its agreements at economically favorable terms could have a material adverse effect on NPI unless alternative supplies are available. Dependence upon third-party licenses NPI markets its diversified product assortment under the Good Choice® and MOTOR TREND® brand names. Nearly all of the NPI Good Choice® product line has been tested at the Good Housekeeping Institute and prominently carries the Good Housekeeping "Seal" on the vast majority of its products. The NPI Good Choice® product assortment includes a variety of booster cables, portablehand lamps, lighting products, cord sets, residential household light bulbs, night lights, multiple outlet devices and other consumer products. The Good Choice® program is dependent upon a national advertising campaign in the subscription and newsstand issues of Good Housekeeping magazine, pursuant to an agreement with Good Housekeeping. The NPI MOTOR TREND® branded products include a variety of booster cables, portable and rechargeable hand lamps, lighting products, cord sets, emergency road side kits and miscellaneous battery and other consumer automotive accessories. The NPI MOTOR TREND® program is a standard licensing program with Source Inter Link and MOTOR TREND® magazine. NPI’s business would be materially adversely affected if either the Good Housekeeping or MOTOR TREND® relationship was terminated. Dependence upon major customers NPI markets its products through such major chains as Family Dollar, Dollar Tree, GBI - Dollar Tree, Ocean State Jobbers, Big Lots, H.E.B., Publix, Freds, Bi-Mart, and Dollar General, among others. During our fiscal year ended December 31, 2009,NPI's large accounts accounted for76% of NPI'srevenues. The loss of any of these major customers couldhave a material adverse effect on NPI operating results. NPI's strategic plan for 2010 includes targeting three or more additional large accounts andreducing its dependence upon major customersby adding more mid-size accounts. Dependence upon independent sales agents and internal personnel for sales and marketing NPI has working vendor agreements with its major customers. NPI sells its productsthrough the use of its in-house personnel and independent sales agents covered under sales and marketing agreements.NPI contracts with agents, who are responsible for contacting potential customers in a pre-determined sales area. NPI provides these agents with manuals, brochures, and other promotional materials, which are used in the selling process. After sales are completed through the use of an agent, NPI directly bills the customer, and all payments are made directly to NPI. Agents are compensated on a commission basis only, calculated on the net sales price of products invoiced to customers. No commissions are paid until NPI receives payment from customers. NPI is not dependent upon its sales agents and would not be adversely affected if one or more sales agents having established relationships with NPI’s major customers terminated the relationship with NPI. NPI faces competition from larger companies In the safety product category of the automotive after-market, which accounts for a significant portion NPI's products and sales, NPI competes against a large number of suppliers, many of which have far greater financial resources than NPI. This competition may adversely affect NPI's ability to continue to increase revenues and market share. NPI's management believes its primary competitors in the safety products market include Coleman Cable Company and East Penn among other large manufacturers and importers. In the consumer durables electrical products market, NPI competes against a large number of suppliers, many of which have far greater financial resources than NPI. NPI's management believes its primary competitors in the consumer durables market include Coleman Cable, General Electric (via a licensee),and American Tac, among others. Price is the primarily significant factor in the safety products market and the consumer durables electrical products markets. Many of NPI's products are made to industry specifications, and are therefore essentially functionally substitutable with those of competitors. Back to table of contents 15 RISK FACTORS RELATED TO MARKET OF OUR COMMON STOCK Market prices of our equity securities can fluctuate significantly The market prices of our common stock may change significantly in response to various factors and events beyond our control, including the following: - the other risk factors described in this Form 10-K/A; - changing demand for our products and services and ability to develop and generate sufficient revenues; - any delay in our ability to generate operating revenue or net income from new products and services; - general conditions in markets we operate in; - general conditions in the securities markets; - issuance of a significant number of shares, whether for compensation under employee stock options, conversion of debt, potential acquisitions, stock dividends and additional financing using equity securities or otherwise. Possible issuance of additional securities Our Articles of Incorporation authorize the issuance of 50,000,000 shares of common stock, par value $0.001 and 1,000,000 shares of preferred stock, par value $0.001. At December 31, 2009, we had9,191,325 shares of common stock issued and 0 preferred shares issued. To the extent that additional shares of common stock are issued, our shareholders would experience dilution of their respective ownership interests in the Company. The issuance of additional shares of common stock may adversely affect the market price of our common stock and could impair our ability to raise capital through the sale of our equity securities. Compliance with Penny Stock Rules As the result of the fact that the market price for our common stock has been below $5 per share, our common stock is considered a "penny stock" as defined in the Exchange Act and the rules thereunder. Unless our common stock is otherwise excluded from the definition of "penny stock," the penny stock rules apply with respect to that particular security. The penny stock rules require a broker-dealer prior to a transaction in penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its sales person in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that the broker-dealer, not otherwise exempt from such rules, must make a special written determination that the penny stock is suitable for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure rules have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules. So long as the common stock is subject to the penny stock rules, it may become more difficult to sell such securities. Such requirements, if applicable, could additionally limit the level of trading activity for our common stock and could make it more difficult for investors to sell our common stock. Shares eligible for future sale As of December 31, 2009, the Registrant had9,191,325 shares of common stock issued,3,831,364 shares are "restricted" as that term is defined under the Securities Act, and in the future may be sold in compliance with Rule 144 under the Securities Act. Rule 144 generally provides that a person holding restricted securities for a period of one year may sell every three months in brokerage transactions and/or market-maker transactions an amount equal to the greater of one (1%) percent of (a) the Company's issued and outstanding common stock or (b) the average weekly trading volume of the common stock during the four calendar weeks prior to such sale. Rule 144 also permits, under certain circumstances, the sale of shares without any quantity limitation by a person who has not been an affiliate of the Company during the three months preceding the sale and who has satisfied a two-year holding period. However, all of the current shareholders of the Company owning 5% or more of the issued and outstanding common stock are subject to Rule 144 limitations on selling. ITEM 1B. UNRESOLVED STAFF COMMENTS None. Back to table of contents 16 ITEM 2. DESCRIPTION OF PROPERTY During 2004, the Company'smajority owned subsidiary, Delta consolidated its Houston and Louisiana facilities into a combined 12,500 square foot leased executive office, sales and warehouse facility in Houston, TX, which facility was acquired by Delta in 2005 from a third party for $850,000. In 2006, these facilities were acquired at the same amount from Delta by American International Industries, Inc., which has a 51% interest, and by Delta's executive officers who acquired the remaining 49% interest.Delta continues to maintain a 5,000 square foot office and warehouse facility in Louisiana which is leased from an unaffiliated third party at an annual rental of $18,000. The Company leases a 30,000 square foot manufacturing and office facility utilized by SET for $22,100 per month. The Company owns the 38,500 square foot warehouse and office facility utilized by NPI. The Company's executive offices which consist of 1,892 square feet are leased from an unaffiliated third party for $3,476 per month. The Company believes its various facilities are adequate to meet current business needs, and that its properties are adequately covered by insurance. ITEM 3. LEGAL PROCEEDINGS On July 23, 2008, Delta Seaboard Well Service, Inc., our 51% owned subsidiary negotiated a settlement in the Fort Apache Energy, Inc. v. Delta Seaboard Well Service, Inc. lawsuit for $1,450,000. After noncontrolling interest, the net impact of this settlement on American's net income is $739,500. Delta partially recovered this loss through insurance as described below. Delta Seaboard Well Service, Inc. v. Houstoun, Woodard, Eason, Gentle Tomforde and Anderson, Inc., D/B/A Insurance Alliance and Robert Holman (“Broker Lawsuit”). On February 19, 2010, Delta settled its claims in the Broker Lawsuit and received $700,000, which will be included in other income for the three months ended March 31, 2010. Delta is a co-defendant in a personal injury lawsuit, Karen Duke and as next friend of her minor son, George Duke v. Delta Seaboard Well Service, Inc. and Jimmy Newcomb. This lawsuit arises out of a motor vehicle accident that occurred on July 31, 2006. The plaintiffs are claiming an unspecified amount of claimed actual and consequential economic damages (for medical expenses and lost wages / diminished earnings capacity), plus an unspecified amount of claimed damages for their alleged “pain & suffering.” This case went to trial and the jury rendered a verdict on September 17, 2009, awarding the plaintiff $263,410 plus court costs in damages. On February 22, 2010, the trial judge entered a $269,138 judgmentin favor of the plaintiffs. The attorneys plan a motion for a new trial. Delta has liability insurance policy with applicable policy limits of $1,000,000. Management believes that Delta has a more than adequate amount of available liability insurance coverage to fund any judgment that might be entered. Delta intends to vigorously defend this case. An evaluation of the outcome of this case cannot be made at this time. Delta expects to prevail in these matters and has not recorded any liabilities in connection with this lawsuit. American International Industries, Inc. v. William W. Botts.American filed this lawsuit against William W. Botts (“Botts”) seeking damages as a result of a Stock Purchase Agreement and Consulting Agreement that American entered into with Botts on September 12, 2007.Under the Stock Purchase Agreement, American gave Botts $1,000,000 in cash and 288,000 shares of restricted AMIN stock (240,000 original shares plus a 20% stock dividend) for 170,345 shares of OI Corporation.As part of the original agreement, Botts had the right to sell the 288,000 shares back to American for $4.17 per share.Under the Consulting Agreement, American agreed to pay Botts $14,000 per month, plus expenses for performing consulting services.On or about November 5, 2008, American paid Botts $100,000 to terminate the Consulting Agreement to stop the accrual of monthly consulting payments to Botts.In February 2010, the case was mediated and the partiesattempted to settle the case. However, the parties have been unable to agree on terms. If the parties can not agree, the case will have to be mediated again ortried. Additional information has been recently discovered to support American's case. Our attorney believes that if the case is tried, either side could win. If Botts wins, we believe that the maximum loss for American would be approximately $1,500,000. If the case is tried, American intends to vigorously defend this case. An evaluation of the outcome of this case cannot be made at this time. American expects to prevail in these matters and has not recorded any liabilities in connection with this lawsuit. Back to table of contents 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On November 18, 2009, the Company's annual meeting of shareholders was held. At the meeting the shareholders voted for the election of Daniel Dror, Charles R. Zeller, Robert W. Derrick, Jr., and Thomas J. Craft, Jr., and John W. Stump III to serve on our board until the next annual meeting of shareholders or until their successors are elected and qualified and voted to ratify our selection of GBH CPAs, PC as independent auditors for 2009. At the date of the annual meeting, the Company had a total of 9,105,372 shares of common stock outstanding and a total of 6,768,769 were present and voted. The following tables set forth the vote of shareholders with respect to the two proposals: Proposal 1. Election of Directors Nominees For Withheld Daniel Dror Charles R. Zeller Robert W. Derrick, Jr. Thomas J. Craft, Jr. John W. Stump III On November 30, 2009, the board of directors of American accepted the resignation of John W. Stump, III as a director and as chairperson of the audit committee and as a member of the compensation committee and nominating committee, positions he has held since April 20, 2007. On January 19, 2010, the board of directors of American appointed Steven M. Plumb as a director, chairperson of the audit committee and a member of the compensation committee and nominating committee. Proposal 2. Ratification of GBH CPAs, PC as Independent Auditors for 2009 For Against Abstain BNV - Back to table of contents 18 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED SHAREHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is currently quoted under the symbol AMIN on the NasdaqCM. For the periods indicated, the following table sets forth the high and low trade prices per share of common stock, adjusted for the 20% stock dividends to all shareholders on July 16, 2008. The below prices represent inter-dealer trades without retail markup, markdown, or commission and may not necessarily represent actual transactions. Fiscal 2009 Fiscal 2008 High Low High Low First Quarter ended March 31, $ Second Quarter ended June 30, $ Third Quarter ended September 30, $ Fourth Quarter ended December 31, $ The Company believes that as of December 31, 2009, there were approximately1,100 owners of its common stock. Issuer purchases of equity securities On January 17, 2007, the Company announced that its Board of Directors approved a stock repurchase program, effective January 12, 2007. Under the program, the Company is authorized to repurchase up to $3,000,000 of its outstanding shares of common stock from time to time over the next three years, depending on market conditions, share price and other factors. The repurchases may be made on the open market, in block trades or otherwise. The program may be suspended or discontinued at any time. The stock repurchase program will be funded using the Company’s working capital. During 2007, the Company purchased 23,162 shares under this plan at an average price paid per share of $4.65. During 2008, the Company purchased24,948 shares under this plan at an average price paid per share of $2.35. During 2009, the Company purchased257,646 shares under this plan at an average price paid per share of $0.98. The following table provides information with respect to purchases made by or on behalf of the Corporation or any “affiliated purchaser” (as defined in Rule10b-18(a)(3) under the Securities Exchange Act of 1934), of the Corporation’s common stock during the fourth quarter of 2009. Maximum Number of Shares Total Number of That May Yet Be Shares Purchased Purchased Under Total Number of Average Price as Part of Publicly the Plans at the Period Shares Purchased Paid Per Share Announced Plans End of the Period October 1, 2009 to October 31, 2009 $ - November 1, 2009 to November 30, 2009 - December 1, 2009 to December 31, 2009 - $ - Dividend Policy Holders of our common stock are entitled to dividends when, as, and if declared by the Board of Directors, out of funds legally available therefore. There are no restrictions in our articles of incorporation or by-laws that restrict us from declaring dividends. During prior years it has been the policy of the Company not to pay cash dividends and to retain future earnings to support our growth. Any payment of cash dividends in the future will be dependent upon the amount of funds legally available therefore, the Company's earnings, financial condition, capital requirements and other factors that the Board of Directors may deem relevant. During fiscal year 2008, the Company paid to shareholders on July 16, 2008, a stock dividend of 20%.The Board of Directors will continue to evaluate the Company's earnings, financial condition, capital requirements and other factors in any future determination to declare and pay cash and/or stock dividends. Back to table of contents 19 Recent Sales of Unregistered Securities During 2009, the Company issued restricted securities as follows: (i) in July 2009, the Company issued200,000 restricted shares as an incentive to the Chief Executive Officer to extend his employment agreement for three years, valued at $200,000, based upon the closing marketprice on such date; (ii) in July 2009, the Company issued50,000 restricted shares as an incentive to the Chief Financial Officer to extend her employment agreement for three years, valued at $50,000, based upon the closing marketprice on such date; (iii) in August and December 2009, the Company issued 25,000 and 20,000 restricted shares, respectively, as bonuses to its employees valued at $32,000 and $25,000, respectively,based upon the closing marketprices on such dates; (iv) in October 2009, the Company issued 4,000 shares of restricted stock to the Company’s directors for serving on our Board of Directors valued at $4,840, based upon the closing market price on such date; The Company believes that the above issuances of restricted shares were exempt from registration pursuant to Section 4(2) of the Act as privately negotiated, isolated, non-recurring transactions not involving any public solicitation. The recipients in each case represented their intention to acquire the securities for investment only and not with a view to the distribution thereof. Appropriate restrictive legends are affixed to the stock certificates issued in such transactions. Securities Authorized for Issuance Under Equity Compensation Plans The following table shows information with respect to equity compensation plans under which our common stock is authorized for issuance as of December 31, 2009. Number of securities Weighted average Number of securities remaining to be issued upon exercise price available for future issuance exercise of outstanding of outstanding under equity compensation plans (excluding Plan category options, warrants and rights options, warrants and rights securities reflected in column (a) (a) (b) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders 0 0 0 Total $ Back to table of contents 20 ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATION General American International Industries, Inc. is a holding company and has three reporting segments and corporate overhead: ·Northeastern Plastics (NPI) - a wholly-owned subsidiary, is a supplier of automotive after-market products and consumer durable goods products to retailers and wholesalers in the automotive after-market and in the consumer durable electrical products markets; ·Shumate Energy Technologies, Inc. (SET) - a wholly-owned subsidiary, manufactures highly specialized equipment for energy industry customers, including expandable tubing technology products that are used in field service operations for oil and gas exploration under extreme environmental conditions. SET manufactures large-diameter products and close tolerance machined parts that range up to thirty-four feet in length using state of the art, large part CNC equipment. ·Delta Seaboard Well Services (Delta) - a 51% owned subsidiary, is an onshore rig-based well-servicing contracting company providing services to the oil and gas industry; ·Corporate overhead - the Company's investment holdings including financing current operations and expansion of its current holdings as well as evaluating the feasibility of entering into additional businesses. Corporate overhead also includes Brenham Oil & Gas, a division that owns an oil, gas and mineral royalty interest in Washington County, Texas, which is carried on the Company's balance sheet at $0. Through Brenham Oil & Gas, the Company is engaged in negotiations with financial institutions for the purpose of financing potential acquisitions of existing oil and gas properties and reserves. The Company is seeking to enter into arrangements with third-party owners and potential partners with proven oil and gas reserves, but who lack the financial resources and/or the technical expertise possessed by the Company, to assist them with the resources required to develop theirreserves. The historical financial statements of the Company include the acquisitions of acquired companies as of the effective dates of the purchases, and the results of those companies subsequent to closing, as these transactions were accounted for under the purchase method of accounting. We intend to continue our efforts to grow through the acquisition of additional and complementary businesses and by expanding the operations of our existing businesses, especially in the energy sector. We will evaluate whether additional and complementary businesses can be acquired at reasonable terms and conditions, at attractive earnings multiples and which present opportunity for growth and profitability. These efforts will include the application of improved access to financing and management expertise afforded by synergistic relationships between the Company and its subsidiaries. Potential acquisitions are evaluated to determine that they would be accretive to earnings and equity, that the projected growth in earnings and cash flows are attainable and consistent with our expectations to yield desired returns to investors, and that management is capable of guiding the growth of operations, working in concert with others in the group to maximize opportunity. Periodically as opportunities present themselves, we may sell or merge the subsidiaries in order to bring value to the holding company and our shareholders and to enable the Company to acquire larger companies. The Company’s real estate investment policy historically has been to acquire real estate for resale based upon our view of market conditions. Such properties arelisted on the balance sheet as real estate acquired for resale. Real estate is not a segment of the Company's business. We expect to face competition for acquisition candidates, which may limit the number of acquisition opportunities and may lead to higher acquisition prices. There can be no assurance that we will be able to identify, acquire or manage profitably of additional businesses or to integrate any acquired businesses into the Company without substantial costs, delays or other operational or financial problems. Further, acquisitions involve a number of risks, including possible adverse effects on our operating results, diversion of management's attention, failure to retain key personnel of the acquired business and risks associated with unanticipated events or liabilities. Some or all of which could have a material adverse effect on our business, financial condition and results of operations. The timing, size and success of our acquisition efforts and the associated capital commitments cannot be readily predicted. It is our current intention to finance future acquisitions by using shares of our common stock and other forms of financing as the consideration to be paid. In the event that the common stock does not have and maintain a sufficient market value, or potential acquisition candidates are otherwise unwilling to accept common stock as part of the consideration for the sale of their businesses, we may be required to seek other forms of financing in order to proceed with our acquisition program. If we do not have sufficient cash resources, our growth could be limited unless we are able to obtain additional equity or debt financing at terms acceptable to the Company. Back to table of contents 21 On December 31, 2008, the board of directors of the Company approved the deconsolidation of Hammonds Industries, Inc. (“Hammonds”) from the Company. To effect the deconsolidation of Hammonds, the Company was required to reduce its ownership percentage, board membership, and guarantee of Hammonds’ debt. After the distribution of the special dividend of approximately 17.4 million shares of Hammonds’ common stock to the Company’s shareholders of record on December 31, 2008, the Company’s ownershipis proximately 13% of Hammonds' issued and outstanding common stock. Effective December 31, 2008, Carl Hammonds was appointed Chairman and CEO and John Stump, III was appointed CFO. Hammonds accepted the resignations of Daniel Dror, as Chairman of the Board and CEO, Sherry L. McKinzey, as Director, CFO and Vice President, and Charles R. Zeller, as Director, and appointed Richard C. Richardson as a new board member unrelated to the Company. As a result, the majority of Hammonds’ board of directors is no longer controlled by the Company. Additionally, a reduction of the Company’s guarantee of Hammonds’ debt was obtained from Texas Community Bank. Related Party Transactions During the year ended December 31, 2009, American issued200,000 shares of common stock to the CEO for services valued at $200,000. At December 31, 2009, Delta had a balance due to the noncontrolling interest owners of $120,000 and SET had a balance of $180,000 due to International Diversified Corporation, Ltd.,a corporation owned by Elkana Faiwuszewicz, Daniel Dror's brother. Critical Accounting Policies Our significant accounting policies are described in Note 1 to our consolidated financial statements for the years ended December 31, 2009 and 2008. Off-Balance Sheet Arrangements As of December 31, 2009, we did not have any off-balance sheet arrangements as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act of 1934. New Accounting Pronouncements Effective January 1, 2009, American began implementation of SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51”. SFAS No. 160 (ASC 810 “Consolidation”) required American to: · Recharacterize minority interests, previously classified within liabilities, as noncontrolling interests reported as a component of consolidated equity on the balance sheet, · Include total income in net income, with separate disclosure on the face of the consolidated income statement of the attribution of income between controlling and noncontrolling interests, and · Account for increases and decreases in noncontrolling interests as equity transactions with any difference between proceeds of a purchase or issuance of noncontrolling interests being accounted for as a change to the controlling entity’s equity instead of as current period gains/losses in the consolidated income statement. Only when the controlling entity loses control and deconsolidates a subsidiary will a gain or loss be recognized. SFAS No. 160 was effective prospectively for fiscal years beginning on or after December 15, 2008 except for its specific transition provisions for retroactive adoption of the balance sheet and income statement presentation and disclosure requirements for existing minority interests that are reflected in these consolidated financial statements for all periods presented. As a result of the implementation of SFAS No. 160, which required retrospective application of presentation requirements, total equity at December 31, 2008 increased by $2,085,573 representing noncontrolling interests, and total liabilities at December 31, 2008 decreased by $2,085,573 as a result of the elimination of minority interest. Also as a result of the adoption of SFAS No. 160, for the year ended December 31, 2008, loss from continuing operations, net of income taxes increased by $57,726 and net losses attributable to the noncontrolling interests increased by $57,726. In June 2009, the FASB issued SFAS No. 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles (“SFAS 168” or ASC 105-10). SFAS 168 (ASC 105-10) establishes the Codification as the sole source of authoritative accounting principles recognized by the FASB to be applied by all nongovernmental entities in the preparation of financial statements in conformity with GAAP. SFAS 168 (ASC 105-10) was prospectively effective for financial statements issued for fiscal years ending on or after September 15, 2009, and interim periods within those fiscal years. The adoption of SFAS 168 (ASC 105-10) on July 1, 2009 did not impact American’s results of operations or financial condition. The Codification did not change GAAP; however, it did change the way GAAP is organized and presented. As a result, these changes impact how companies reference GAAP in their financial statements and in their significant accounting policies. American implemented the Codification in this Report by providing references to the Codification topics alongside references to the corresponding standards. Back to table of contents 22 In addition to the pronouncements noted above, there were various other accounting standards and interpretations issued recently, none of which are expected to a have a material impact on our consolidated financial position, operations or cash flows. RESULTS OF OPERATIONS YEAR ENDED DECEMBER 31, 2, 2008 We have three reporting segments and corporate overhead: Northeastern Plastics ("NPI"), Shumate Energy Technologies ("SET"), Delta Seaboard Well Service ("Delta"), and corporate overhead. Our consolidated net revenues for the year ended December 31, 2009 were $25,656,678, compared to$32,108,660 for the prior year, a decrease of $6,451,982, or 20%. The decrease in revenues was due to lower demand for pipe and rig services, resulting in a decrease inDelta's revenues of $10,342,022, or54%, compared to the prior year.Our new wholly-owned subsidiary, SET, contributed revenues of $7,193,272 for the full year ended December 31, 2009 compared to $2,584,464for the three months ended December 31, 2008, an increase of $4,608,808. Revenues forNPI of $10,392,365 in 2009 compared to $9,673,597 in 2008 decreased by $718,768 due to the decline in the economy. Cost of sales for the year ended December 31, 2009 was $17,593,869, compared to $20,726,120 for the year ended December 31, 2008. Our gross margins in 2009 were 31.4%, compared to gross margins of 35.5% in 2008. The decline in margins was primarily due to the decline in pipe sales at Delta. The margins on pipe sales are historically greater than the margins on our other revenue components. Consolidated selling, general and administrative expenses for the year ended December 31, 2009 were $11,523,098, compared to $11,951,117 in the prior year, representing a decrease of $428,019, or 4%. Costs at Delta and NPI decreased by $667,706 and $122,866 associated with their decreasedrevenues, andCorporate costs decreased by $209,445. Costs at SET were higher by $571,998 for the full year ended December 31, 2009 compared to the three months included in the prior year. We had an operatingloss of $3,460,289 for the year ended December 31, 2009, compared to an operating loss of $568,577 for the year ended December 31, 2008. We had otherincome of $274,217 in 2009, compared to other expense of $5,241,435 in 2008. Other income for the year ended December 31, 2009 included $175,000 for providing right-of-way access on the 287 acres in Galveston County. Interest and dividend income was $420,853, net realized/unrealized gains on trading securitieswas $518,050, andinterest expense was $873,518 for the year ended December 31, 2009. The primary reason for the otherexpense in 2008 was due to net realized/unrealized losses on trading securities of $4,594,292 and the recognition of $1,450,000 for the Delta lawsuit settlement (see Note 17 to the financial statements. The unrealized losses on trading securities of $4,054,334 for the year ended December 31, 2008 were due primarily to a decline in the market value of our investment in Rubicon Financial Incorporated of $3,394,991 (see Note 2 to the financial statements). The realized losses on trading securities of $539,958 for the year ended December 31, 2008 resulted primarily from the loss on the sale ofour investment in OI Corporationof $406,456. American recognized as a guarantor's fee the receipt of a 1.705 acre tract of land in Galveston County appraised at $540,000 (see Note 5 to the financial statements). Delta recognized other incomefrom a Texas Emissions Reduction Plan (TERP) grant in the amount of $277,606 for the year ended December 31, 2008. For further disclosure regarding the TERP grant (see Note 13 to the financial statements). Interest and dividend income was $693,431 and interest expense was $841,212 for the year ended December 31, 2008. We had a netloss from continuing operations of $3,237,436,or $0.37 per share, for the year ended December 31, 2009, compared to a net loss of $5,757,472, or $0.74 per share, for the year ended December 31, 2008. We had a net loss from discontinued operations of $350,000, or $0.04 per share, for the year ended December 31, 2009, compared to net income from discontinued operations of $9,274,274, or $1.18 per share, for the year ended December 31, 2008. Net income from discontinued operations for the year ended December 31, 2008 includes the gain on deconsolidation of $15,421,569, offset by Hammonds' net loss of $6,147,295 for the year ended December 31, 2008. Our net loss was $2,952,088, or $0.34 per share, for the year ended December 31, 2009, compared to net income of $3,459,076, or $0.44 per share, for the year ended December 31, 2008. Back to table of contents 23 Delta Delta had revenues of $8,789,809 for the year ended December 31, 2009, compared to $19,131,831 in the prior year, or a decrease of $10,342,022, or54%. The decrease in revenues was due to lower demand for pipe and rig services. For the year ended December 31, 2009, pipe sales represented47.9% of Delta's revenues, compared to 74.5% for the year ended December 31, 2008. Margins for the year ended December 31, 2009 were $5,206,036, or 59%,compared to $8,764,069, or 46%, in the prior year reflecting pricing pressure on Delta's products due to lower demand. Delta's selling general and administrative expenses for the year ended December 31, 2009 were $6,905,855, compared to $6,238,149 in the prior year, representing a decrease of $667,706, or 10%. The decrease isassociated with the decline in revenues. Delta experienced an operating loss of $1,032,113 for the year ended December 31, 2009, compared to operating income of $1,858,214 in the prior year. Delta, as part of its business, sells salvaged and new pipe to operators of oil and gas fields. Delta receives purchase orders for all of its service work and related pipe sales. All sales are recorded when the work is completed or when the pipe is sold. NPI For the year ended December 31,2009, NPI's revenues were $9,673,597, compared to revenues of $10,392,365 during the prior year, a decrease of $718,768. The revenue decrease was due primarily to the decline in the economy. NPI’s gross margin for the year ended December 31, 2009 improved to 23% compared to 20% for the prior year.For the year ended December 31,2009, selling, general and administrative expenses were $1,934,628,compared to $2,057,495 for the prior year, representing a decrease of $122,866, or 6%. The decrease isassociated with the decline in revenues. NPI experienced operating income of $255,256 for the year ended December 31, 2009, compared to an operating loss of $18,650 during the prior year. NPI is highly reliant upon a small customer base, with approximately58% of its sales in 2009being generated through one principal customer. There is significant risk in having such a large portion of revenues concentrated to this extent and the loss of one or more principal customers could result in a reduction in NPI’s revenues. The sales of NPI have historically been subject to sharp seasonal variations. NPI's strategic plan for 2010 includes targeting three or more additional large accounts andreducing its dependence upon major customers by adding more mid-size accounts. Our subsidiary, NPI has purchase orders from all customers for all of its sales of which many of the items are requested to be container shipped and shipped directly to the end users. All sales are recorded when the items are shipped. SET For the year ended December 31, 2009, SET's revenues were $7,193,272, gross margin was 10%, selling, general and administrative expenses were $1,072,944,and SET experienced an operating loss of $366,455. The results of SET for the period of October 8, 2008 to December 31, 2008 are included in our results of operations. For the period ended December 31, 2008, SET's revenues were $2,584,464, gross margin was 22%, selling, general and administrative expenses were $500,946, and net operating income was $78,681. LIQUIDITY AND CAPITAL RESOURCES The Company had current assets of $22,143,193 at December 31, 2009, compared to current assets of $26,360,921at December 31, 2008. Current assets decreased by $4,217,728 for the year ended December 31, 2009, primarily due to a decrease in cash and certificates of deposit of $4,503,000, which was used to make payments of $3,825,454 on debt and line-of-credit agreements and to fund operating activities. The Company's current liabilities at December 31, 2009, were $9,001,742, compared to $8,164,894 at December 31, 2008. Working capital for the year ended December 31, 2009 was $13,141,451, compared to $18,196,027at year end 2008. At December 31, 2009, the Company had total assets of $31,012,169, compared to total assets of $35,977,944 at December 31, 2008. The Company's total liabilities at December 31, 2009 were $16,351,308,compared to $17,985,254 at December 31, 2008. For the year ended December 31, 2009, we had negative cash flows from operations of $707,357, compared to negative cash flows from operations of $98,324 during 2008. For the year ended December 31, 2009, the negative cash flowfrom operationswas the result of our net loss from continuing operationsof $3,237,436. Our net loss for the year ended December 31, 2009 included non-cash income of $498,396 for unrealized gains on trading securities and non-cash expenses of $1,687,179, including depreciation and amortization of $1,179,349 and non-cash compensation of $507,830. Accounts receivable decreased by $1,376,300, inventories decreased by $328,525, and trading securities increased by $213,980. Back to table of contents 24 For the year ended December 31, 2008, the negative cash flowfrom operationswas the result of our net loss from continuing operationsof $5,757,472 for the year ended December 31, 2008. Our net loss for the year ended December 31, 2008 included non-cash income of $817,606, including the recognition of guarantor's fee income fromthe receipt of a 1.705 acre tract of land in Galveston County appraised at $540,000 (see Note 5 to the financial statements) and income from a Texas Emissions Reduction Plan (TERP) grant in the amount of $277,606.Our net loss for the year ended December 31, 2008 included non-cash expenses of $6,880,562,including unrealized losses on trading securities of $4,054,334, a $1,450,000 loss fromthe Delta lawsuit settlement (see Note 17 to the financial statements), depreciation and amortization of $647,851, and non-cash compensation of $728,377. Excluding the acquired assets and liabilities of SET, our inventoriesdecreased by $876,516,trading securities decreased by $1,872,157, deposits for pipe purchases increased by $2,221,932, accounts receivable increased by $697,618, and accounts payabledecreased by $734,635 for theyear ended December 31, 2008. Cash provided by investing activities for the year ended December 31, 2009 was $3,035,615,compared to net cash used in investing activities of $3,751,040 in 2008. Cash was provided by investing activities in 2009 as a result of a net decrease in investments in certificates of deposit of $3,115,813 and proceeds from notes receivable of $295,104, offset by the issuance of a note receivable of $300,000 and the purchase of property and equipment of $275,599. Cash used by investing activities in 2008 resulted from the assumption of a $5,000,000 note for the purchase of the Shumate Machine Works assets, anet decrease in investments in certificates of deposit of $880,000, proceeds from notes receivable of $1,098,866,and proceeds from the sale of drilling rig equipment of $200,000, offset by purchases of property andequipment of $373,911, andthe issuance of notes receivable of $475,000. During the year ended December 31, 2009, our financing activitiesused cash of $3,365,445 compared to cash provided of $4,670,144during 2008. During the year ended December 31, 2009, we received net proceeds from the issuance of debt of $783,851. Wemade payments of $3,825,454 on debt and line-of-credit agreementsand purchased257,646 shares of treasury stock at a cost of $252,223. During 2008,we received proceedsfrom borrowings of $9,067,663,made payments of $3,102,278 on debt and $1,443,423 on margin loans. On October 30, 2009, NPI received a notice that it is in technical default of the fixed charge coverage ratio covenant on its line of credit with Wachovia.The principal balance of this note is due July 31, 2010. NPI is not in payment default and has been current with all of its debt and interest payments since the inception of the line of credit.The interest rate on NPI’s line of credit will increase from prime to prime plus 3% and NPI will be required to submit financial statements and a borrowing base certificate to the bank on a monthly rather than quarterly basis, as was previously required.Wells Fargo acquired Wachovia and due to the bank’s new policies, the special assets management lending group requested that the asset based lending group review NPI for a new loan.This group declined the loan and the bank has recommended another lender.NPI is negotiating a new line of credit with another financial institution and management is confident that new financing in support of NPI’s business will be obtained. NPI has a consistent and growing base of business with large seasonal sales received in the third and fourth quarters.Historically, during this period every year, NPI receives a large order from its primary customer and briefly exceeds its borrowing base to make the inventory purchases necessary to fill that order.For the past 10 years, this has not been a problem and NPI's representative at the bank has always been willing to work with NPI.At December 31, 2009, NPI’s line of credit balance was $1,099,000 and as of this filing, the balance has been reduced by $73,000 to $1,026,000.NPI’s current assets at December 31, 2009 were $4,457,821, and included $1,208,334 and $2,754,233 in accounts receivable and inventory, respectively. Our subsidiary, Delta has a line of credit for $2,000,000 with Trust Mark Bank, which has a maturity date in April 2010. Both Delta's line of credit with its bank has historically been renewed prior to the due datefor a period of18 to 24months. Management plans to renew this line of credit upon expiration. Our Subsidiary, SET, has a $1,000,000 line of credit with Stillwater National Bank and Trust, which has a maturity date in September 2010. Delta and SET have excellent relationships with their banks and believe that they will be able to renegotiate their lines of credit at terms and conditions satisfactory to the Company. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. Back to table of contents 25 ITEM 8.CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Management’s Annual Report on Internal Control Over Financial Reporting 27 Report of Independent Registered Public Accounting Firm 28 Consolidated Financial Statements: Balance Sheets – December 31, 2009 and 2008 30 Consolidated Statements of Operations – Years Ended December 31, 2009 and2008 31 Consolidated Statements of Changes in Stockholders’ Equity – Years Ended December 31, 2009 and 2008 32 Consolidated Statements of Cash Flows – Years Ended December 31, 2009 and 2008 33 Notes to the Consolidated Financial Statements 35 Back to table of contents 26 MANAGEMENT’S ANNUAL REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined by SEC rules adopted under the Securities Exchange Act of 1934, as amended. Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. It consists of policies and procedures that: • Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; • Provide reasonable assurance that transactions are recorded as necessary to permit preparation of the financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors;and • Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Under the supervision and with the participation of management, including the Chief Executive Officer (CEO) and Chief Financial Officer (CFO), we made an assessment of the effectiveness of our internal control over financial reporting as of December31, 2009. In making this assessment, we used the criteria established in Internal Control— Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Based on our evaluation, we concluded that our internal control over financial reporting was effective as of December31, 2009. In response to a letter from the SEC in connection with the review of AMIN’s Form 10-K for the year ended December 31, 2009, the Company has reexamined the treatment of the property dividend to be distributed to its shareholders in 2008. As a result of our reexamination and the analysis of professional literature related to this issue, we have restated the Consolidated Statements of Operations, the Consolidated Statements of Changes in Stockholder's Equity, and the Consolidated Statements of Cash Flows for the year ended December 31, 2008. The effects of the restatement are discussed in note 22 to the consolidated financial statements. Additionally, notes 14, 15, 16, and 18have been restated. Please note that this change did not affect the Consolidated Balance Sheets, including equity. The Company’s Chief Executive Officer and Chief Financial Officer have reassessed our disclosure controls and procedures for the year ended December 31, 2009. Based on the reassessment, the Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures were effective for the year ended December 31, 2009 to provide reasonable assurance that the information required to be disclosed by us in reports filed under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that information required to be disclosed by us in the reports we file or submit under the Securities Exchange Act of 1934, as amended, is accumulated and communicated to our management, including our principal executive and financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Accounting issues that arise outside of the ordinary course of business are researched by the Chief Financial Officer, and discussed with other professional accountants, including our auditors. The Company followed the guidance of the pre-codification accounting literature and paragraph 18 of APB 29 which provides that the accounting for nonmonetary transactions be based on the fair value of the assets. There was no impact on the cash flows of the Company, and the recognition of the gain did not affect the Consolidated Balance Sheet, including equity.The gain was shown as a separate line in the statement of operations as non-operating income and a separate line in the statement of cash flows and was discussed in the notes to the financial statements.Additionally, the gain and the method used to determine the gain were fully disclosed in the Company's press releases about the dividend distribution and for the announcement and discussion of the Company's earnings.As the gain was a non-cash transaction, the judgment of a reasonable person relying upon the 2008 financial statements would not have been changed if the gain was not recorded. Because the recognition of the gain was fully reported and disclosed, and because this transaction would not impact an investor's decision, we believe that there was not a material weakness in internal control over financial reporting and/or disclosure controls and procedures as of December 31, 2009. This annual report does not include an attestation report of the Company’s independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s independent registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide a management report in the Annual Report. Back to table of contents 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders American International Industries, Inc. and Subsidiaries Kemah, Texas We have audited the accompanying consolidated balance sheets of American International Industries, Inc. and Subsidiaries as of December 31, 2009 and 2008, and the related consolidated statements of operations, changes in stockholders' equity, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects the financial position of American International Industries, Inc. and Subsidiaries as of December 31, 2009 and 2008, and the consolidated results of their operations and their cash flows for the years then endedin conformity with accounting principles generally accepted in the United States of America. As described in Note 22 to the consolidated financial statements, the accompanying consolidated statements of operations, consolidated statements of changes in stockholder's equity and the consolidated statements of cash flows for the year ended December 31, 2008 have been restated to reflect the change in the treatment of the property dividend to be distributed to the shareholders. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas March 31, 2010 (April 7, 2011 as to the effects of the restatement as described in Note 22) Back to table of contents 28 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets December 31, 2009 December 31, 2008 Assets Current assets: Cash and cash equivalents $ $ Certificate of deposit Trading securities Accounts receivable, less allowance for doubtful accounts of $244,121 and $138,217, respectively Current portion of notes receivable Accounts and notes receivable from related parties Inventories Real estate held for sale Deposits forpipe inventorypurchases Prepaid expenses and other current assets Total current assets Long-term notes receivable, less current portion Property and equipment, net of accumulateddepreciation and amortization Goodwill Intangible assets, net of amortization Other assets Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable and accrued expenses $ $ Short-term notes payable Accounts and notes payable to related parties - Current installments of long-term capital lease obligations Current installments of long-term debt Total current liabilities Long-term debt, less current installments Long-term capital lease obligations, less current installments Total liabilities Commitments and contingencies - - Equity: Preferred stock, $0.001 par value, 1,000,000 authorized: none issued - - Common stock, $0.001 par value, 50,000,000 authorized: 9,191,325 and 8,738,771 shares issued, respectively 8,871,369 and8,676,461 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Less treasury stock, at cost 291,557 and 62,310 shares, respectively ) ) Total American International Industries, Inc.equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Back to table of contents 29 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Operations Year Ended December 31, Restated Revenues $ $ Costs and expenses: Cost of sales Selling, general and administrative Total operating expenses Operatingloss ) ) Other income (expenses): Interest and dividend income Delta lawsuit settlement - ) Realized gains (losses) on trading securities ) Unrealized gains (losses) on trading securities ) Interest expense ) ) Texas Emissions Reduction Plan Grant - Guarantor fee - Other income Total other income (expense) ) Loss before income tax ) ) Income tax expense (benefit) ) Loss from continuing operations, net of income taxes ) ) Net income (loss) from discontinued operations, net of taxes ) Net income (loss) ) Net income (loss) attributable to the noncontrolling interest (57,726 ) Net income (loss) attributable to American International Industries, Inc. $ ) $ Net income (loss) per common share - basic and diluted: Continuing operations $ (0.30 ) $ (0.74 ) Discontinued operations $ ) $ Total $ (0.34 ) $ Weighted average common shares - basic and diluted The accompanying notes are an integral part of these consolidated financial statements. Back to table of contents 30 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity Years Ended December 31, 2009 and 2008 (Restated) Additional Non- Preferred Stock Common Stock Paid-in Accumulated Treasury Controlling Total Shares Amount Shares Amount Capital Deficit Stock Interest Equity Balance, December 31, 2007 - $
